DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, 21-26, in the reply filed on 10/20/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “amounts effective” in Claim 21, line 3 is vague and indefinite as it is unclear what is the difference between “amounts effective” and amounts that are not effective.
The phrase “desired yellow hue” in Claim 21, line 4 is vague and indefinite as it is unclear what is the difference between a hue that is desired and a hue that is not desired and what is the basis of making this determination.
Claim 22 recites the limitation "Curcuma longa" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the curcuminoid content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the carotenoids content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "Curcuma longa" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "at least one other natural colorant” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “equivalent specification” in Claim 24, line 4 is vague and indefinite as it is unclear what is the difference between an “equivalent specification” a specification that is not equivalent.
The phrase “equivalent specification” in Claim 24, line 6 is vague and indefinite as it is unclear what is the difference between an “equivalent specification” a specification that is not equivalent.
The phrase “equivalent specification” in Claim 24, line 7 is vague and indefinite as it is unclear what is the difference between an “equivalent specification” a specification that is not equivalent.
Claim 24 recites the limitation "the carotene content" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “vegetables are … watermelon” in Claim 25, lines 1-3 is vague and indefinite as watermelon is not a vegetable.
The phrase “industry approved …” in Claim 26, line 2 is vague and indefinite as it is unclear what is the difference between “industry approved” and not industry approved.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd, Jr. et al. (US 2016/0143329).
The claims are interpreted as being directed to a composition and not a method of using or making.  The method language is interpreted to the extent that it further describes the composition.
Regarding Claim 21, Todd (‘329) teaches a natural colorant composition (See para. 160 and Claims 1-3.) comprising an extract derived from turmeric (Curcuma longa) (See para. 160.) and at least one other natural colorant (See para. 160.), however, fails to expressly disclose in amounts effective to adsorb to and/or penetrate pickled and/or fermented vegetables to obtain a desired yellow hue.
As discussed above, the claims are interpreted as being directed to a composition and not a method.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing Todd’s (‘329) composition would be capable of being used in the same manner and same generic amounts as set forth in the claims to provide a composition that is effective for its intended use.
Regarding the desired yellow hue, it is noted this language is subjective and Todd’s (‘329) composition would obviously provide a yellow hue within the broad language of the claims as the composition is the same.
Regarding Claim 24, Todd (‘329) teaches the composition discussed above, however, fails to expressly disclose comprising an extract of Curcumalonga comprising curcuminoids present in an amount of 1-260 ppm and at least one other natural colorant selected from the group consisting of gardenia yellow (Gardenia jasminoides) extract in an amount of 1-1000 ppm of E1% 87 or equivalent 1% 0.375 or equivalent specification, a safflower extract in an amount of 100-1000 ppm of E1%  27.6 color strength or equivalent specification, a yellow paprika (Capsicum annuum) ripe fruit pod flesh extract comprising zeaxanthin in an amount of 0.1-50 ppm, a marigold (Tagetes erecta) extract comprising lutein in an amount of 0.1-50 ppm, a fungal or algal derived β-carotene in an amount of 0.2-50 ppm, and synthetic β-carotene wherein the carotene content is 0.2 ppm - 50 ppm.
Todd (‘329) teaches combinations further including materials derived from carrots, beets and other sources (See para. 160.).  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select combinations and amounts as necessary to provide a composition that is effective for its intended use.
Regarding Claim 25, Todd (‘329) teaches the composition discussed above, however, fails to expressly disclose wherein the vegetables are selected from the group consisting of cucumber, cauliflower, onion, carrot, cabbage, watermelon, beet, pepper, and combinations thereof.
As discussed above, the claims are interpreted as being directed to a composition and not a method.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing Todd’s (‘329) composition would be capable of being used in the same manner as set forth in the claims to provide a composition that is effective for its intended use.
Regarding Claim 26, Todd (‘329) teaches the composition discussed above, however, fails to expressly disclose further comprising clean-label, natural, and industry approved diluents/ emulsifiers.
As discussed above, the claims are interpreted as being directed to a composition and not a method.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing Todd’s (‘329) composition would be capable of being used in the same manner as set forth in the claims to provide a composition that is effective for its intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
October 20, 2021